Citation Nr: 0812127	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Resumption of VA compensation benefits, effective December 
27, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The veteran served on active duty from March 1983 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem, North Carolina, wherein the RO determined 
that the veteran's VA compensation benefits would not be 
resumed.  The veteran timely appealed the RO's February 2006 
decision letter to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal, received by the RO in July 2006, 
the veteran requested a hearing before a Veterans Law Judge 
at a local RO (i.e., Travel Board hearing).  He has not 
indicated a desire to withdraw that request.  Nonetheless, to 
date, the veteran has not been afforded such a hearing.  See 
Bernard v. Brown, 
4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a 
claimant has right to a hearing before the issuance of a 
Board decision); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.503, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a Travel Board hearing before a 
Veterans Law Judge as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.

The veteran has the right to submit additional evidence and 
argument on this matter. See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



